DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–3, 4, 7, 9, 10, 21–23 and 27–29 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 2016/0196343 (published 07 July 2016) (“Rafii”).
Claim 1 is drawn to “a method for determining a 3-Dimensional data structure of an audio file.” The table below illustrates the correspondence between the claimed method and the Rafii reference.
Claim 1
The Rafii Reference
“1. A method for determining a 3-Dimensional data structure of an audio file, the method comprising the steps of:
The Rafii reference describes a method for audio matching based on harmonograms. Rafii at Abs., ¶¶ 2, 14. Rafii’s harmonogram is an audio file representation that includes three dimensions: time, frequency energy and frequency position. Id. at ¶¶ 30–35, FIG.5.
“dividing, by a segmenting unit, audio samples present in a time duration of said audio file into a plurality of segments of defined length, and determining number of said segments per second and total number of segments in said time duration of said audio file;
Rafii describes dividing a query sound 500 into a plurality of time slices 501 corresponding to the claimed segments of defined length. Id. This process determines a total number of segments per second (e.g., 50 segments per second when using 20 ms segments) and a total number of segments in query sound 500 (e.g., 50 times the number of seconds in the sound). Id.
“determining, by a processing unit, set of frequencies in each of said segments; and
Rafii transforms each slice 501 using an FFT to produce frequencies 522–528 that each include an energy and a nominal position (e.g., 100 Hz, 1000 Hz, etc.). Id.
“determining, by said processing unit, a position value for each of said frequencies in each of said segments.”
Rafii then determines a position value for each frequency by positioning each frequency 522–528 and their corresponding energies in a spectrum of 24 quarter tones. Id.

Table 1
For the foregoing reasons, the Rafii reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“further comprising: mapping, by said processing unit, said number of segments, said set of frequencies in each of said segments and said position value of each of said frequency in each of said segments, to form a classified frequency indexes file of said audio file; and
“storing, by a storage unit, said number of segments, said set of frequencies in each of said segments and said position value for each of said frequencies in each of said segments.”
Rafii describes mapping each time slice 501, its frequencies 522–528 (including spectral positions and energies) into a classified frequency index file that is stored for use in future comparisons. Raffi at ¶¶ 5, 16, 23, 35. For example, Rafii slices an input song into time slices 501. Id. at ¶ 30, FIG.5. The slices are transformed (e.g., FFT or CQT) into the frequency domain to produce frequencies 522–528, each having an energy and a nominal position. Id. at ¶¶ 31–35, 69. The resulting frequency energies are then mapped onto a spectrum (e.g., the values are placed into quarter tone positions) and classified through dominant harmonic analysis and through energy quantization. Id. Rafii’s process creates a harmonogram file. Id. Rafii describes storing the file for use in future comparisons with query harmonograms. Id. at ¶¶ 22, 23, 35, FIGs.1, 5. For the foregoing reasons, the Rafii anticipates all limitations of the claim.
Claim 3 is drawn to “a method for determining a 3-Dimensional data structure of an audio file.” The table below illustrates the correspondence between the claimed method and the Rafii reference.
Claim 3
The Rafii Reference
“3. A method for determining a 3-dimensional data structure of an audio file, the method comprising the steps of:
The Rafii reference describes a method for audio matching based on harmonograms. Rafii at Abs., ¶¶ 2, 14. Rafii’s harmonogram is an audio file representation that includes three dimensions: time, frequency energy and frequency position. Id. at ¶¶ 30–35, FIG.5.
“recording, by a recording unit, said audio file from a media source in real time;
Rafii describes making a live recording of a query sound 500 in real time. Id. at ¶¶ 15, 67, 76.
“dividing, by a segmenting unit, audio samples present in a time duration of said audio file into a plurality of segments of defined length, and determining number of said segments per second and total number of segments in said time duration of said audio file;
Rafii describes dividing a query sound 500 into a plurality of time slices 501 corresponding to the claimed segments of defined length. Id. at ¶¶ 30–35, FIG.5. This process determines a total number of segments per second (e.g., 50 segments per second when using 20 ms segments) and a total number of segments in query sound 500 (e.g., 50 times the number of seconds in the sound). Id.
“determining, by a processing unit, a set of frequencies in each of said segments; and
Rafii transforms each slice 501 using an FFT to produce frequencies 522–528 that each include an energy and a nominal position (e.g., 100 Hz, 1000 Hz, etc.). Id.
“classifying, by said processing unit, said frequencies into a binary value with respect to a first threshold value.”
Rafii then determines a position value for each frequency by positioning each frequency 522–528 and their corresponding energies in a spectrum of 24 quarter tones. Id. The energies are then classified through dominant harmonic analysis and through energy quantization. Id. The quantization converts each energy into a single bit value depending on whether the energy is above or below a threshold. Id. at ¶¶ 69, 70.

Table 2
For the foregoing reasons, the Rafii reference anticipates all limitations of the claim.
Claim 4 depends on claim 3 and further requires the following:
“mapping, by said processing unit, said number of segments, said set of frequencies in each of said segments, and said binary value for each of said frequencies in each of said segments, to form a classified frequency indexes file of said audio file; and
“storing, by a storage unit, said number of segments, said set of frequencies in each of said segments, and said binary value for each of said frequencies in each of said segments.”
Rafii describes mapping each time slice 501, its frequencies 522–528 (including spectral positions and energies) into a classified frequency index file that is stored for use in future comparisons. Raffi at ¶¶ 5, 16, 23, 35. For example, Rafii slices an input song into time slices 501. Id. at ¶ 30, FIG.5. The slices are transformed (e.g., FFT or CQT) into the frequency domain to produce frequencies 522–528, each having an energy and a nominal position. Id. at ¶¶ 31–35, 69. The resulting frequency energies are then mapped onto a spectrum (e.g., the values are placed into quarter tone positions) and classified through dominant harmonic analysis and through energy quantization. Id. Rafii’s process creates a harmonogram file. Id. Rafii describes storing the file for use in future comparisons with query harmonograms. Id. at ¶¶ 22, 23, 35, FIGs.1, 5. For the foregoing reasons, the Rafii anticipates all limitations of the claim.
Claim 7 is drawn to “a method for determining a first playback position in a first audio file based on a third audio file.” The table below illustrates the correspondence between the claimed method and the Rafii reference.
Claim 7
The Rafii Reference
“7. A method for determining a first playback position in a first audio file based on a third audio file, the method comprising the steps of:
The Rafii reference describes a method for audio matching based on harmonograms. Rafii at Abs., ¶¶ 2, 14. Rafii’s harmonogram is an audio file representation that includes three dimensions: time, frequency energy and frequency position. Id. at ¶¶ 30–35, FIG.5. The method includes comparing a query harmonogram to a set of reference harmonograms at multiple starting locations in order to match the query to a reference. Id. at ¶¶ 71, 73, 74.
“a. determining a first classified frequency indexes file of said first audio file by
“dividing, by a segmenting unit, audio samples present in a time duration of said first audio into a plurality of segments of defined length, and determining number of said segments per second and total number of segments in said time duration of said first audio file,
Rafii describes dividing a query sound 500 into a plurality of time slices 501 corresponding to the claimed segments of defined length. Id. at ¶¶ 30–35, FIG.5. This process determines a total number of segments per second (e.g., 50 segments per second when using 20 ms segments) and a total number of segments in query sound 500 (e.g., 50 times the number of seconds in the sound). Id.
“determining, by the processing unit, a set of frequencies in each of said segments,
Rafii transforms each slice 501 using an FFT to produce frequencies 522–528 that each include an energy and a nominal position (e.g., 100 Hz, 1000 Hz, etc.). Id.
“determining, by said processing unit, a position value for each of said frequencies in each of said segments of said first audio, and
Rafii then determines a position value for each frequency by positioning each frequency 522–528 and their corresponding energies in a spectrum of 24 quarter tones. Id.
“mapping, by said processing unit, said number of segments, said frequencies in each of said segment and said position value of each of said frequency in each of said segments, to form said first classified frequency indexes file of said first audio file;
The resulting frequency energies are mapped onto a spectrum (i.e., the values are placed into one of 24 quarter tone positions) and classified through dominant harmonic analysis and through energy quantization. Id. The result is either a query file or a reference file. Id. at ¶¶ 22, 23, 35, FIGs.1, 5.
“b. determining a second classified frequency indexes file of a third audio file by
“dividing, by a segmenting unit, audio samples present in a time duration of said third audio file into a plurality of segments of defined length, and determining number of said segments per second and total number of segments in said time duration of said third audio file,
Rafii describes making a live recording of a query sound 500 in real time. Id. at ¶¶ 15, 67, 76. Rafii describes dividing a query sound 500 into a plurality of time slices 501 corresponding to the claimed segments of defined length. Id. at ¶¶ 30–35, FIG.5. This process determines a total number of segments per second (e.g., 50 segments per second when using 20 ms segments) and a total number of segments in query sound 500 (e.g., 50 times the number of seconds in the sound). Id.
“determining, by said processing unit, set of frequencies in each of said segments,
Rafii transforms each slice 501 using an FFT to produce frequencies 522–528 that each include an energy and a nominal position (e.g., 100 Hz, 1000 Hz, etc.). Id.
“classifying, by a processing unit, said frequencies into a binary value with respect to a first threshold value, and
Rafii then determines a position value for each frequency by positioning each frequency 522–528 and their corresponding energies in a spectrum of 24 quarter tones. Id. The energies are then classified through dominant harmonic analysis and through energy quantization. Id. The quantization converts each energy into a single bit value depending on whether the energy is above or below a threshold. Id. at ¶¶ 69, 70.
“mapping, by said processing unit, said number of segments, each of said frequencies in each of said segments, and said binary value for each of said frequencies in each of said segments, to form said second classified frequency indexes file of said third audio file; and
The resulting frequency energies are then mapped onto a spectrum (i.e., the values are placed into one of 24 quarter tone positions) and classified through dominant harmonic analysis and through energy quantization. Id. The result is either a query file or a reference file. Id. at ¶¶ 22, 23, 35, FIGs.1, 5.
“c. determining the first playback position in said first audio file based on said third audio file by comparing said second classified frequency indexes file of said third audio file with said first classified frequency indexes file of said first audio file to determine the playback position in said first audio file when said second classified frequency indexes file of said third audio file matches with said first classified frequency indexes file of said first audio file.”
Rafii describes comparing a query file and a reference file to determine a location, or playback position, in the reference corresponding to the query file. Rafii at ¶¶ 68–71.

Table 3
For the foregoing reasons, the Rafii reference anticipates all limitations of the claim.
Claim 9 depends on claim 7 and further requires the following:
“further comprising: storing, by a storage unit, first classified frequency indexes file of said first audio file including said number of segments, said set of frequencies in each of said segments and said position value for each of said frequencies in each of said segments, and said second classified frequency indexes file of said third audio file including said number of segments, said set of frequencies in each of said segments, and said binary value for each of said frequencies in each of said segments.”
Similarly, Rafii describes storing query and reference fingerprint files. Rafii at ¶ 16. For the foregoing reasons, the Rafii reference anticipates all limitations of the claim.
Claim 10 depends on claim 7 and further requires the following:
“wherein determining the second classified frequency indexes file of the third audio includes recording, by a recording unit, said third audio from a media source in real time.”
Rafii describes making a live recording of a query sound 500 in real time. Id. at ¶¶ 15, 67, 76. For the foregoing reasons, the Rafii reference anticipates all limitations of the claim.
Claims 21–23 and 27–29 recite system versions of the methods presented in claims 1–4, 7, 9 and 10 The same findings and reasoning applied in rejecting claims 1–4, 7, 9 and 10 applies to claims 21–23 and 27–29.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5, 6, 11, 12–18, 24–26, 30 and 32–35 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Rafii and US Patent Application Publication 2011/0268315 (published 03 November 2011) (“Bauer”).
Claims 8, 19, 20 and 37–39 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Rafii and US Patent Application Publication 2017/0251040 (published 31 August 2017) (“Archambault”).
Claims 13 and 31 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Raffi; Bauer and US Patent Application Publication 2017/0251040 (published 31 August 2017) (“Archambault II”).
Claims 18 and 36 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Rafii; Bauer and Archambault.
Claim 5 depends on claim 3 and further requires the following:
“further comprising: determining, by said processing unit, said first threshold value for each of said frequency in each of said segments is based on at least one of preceding and succeeding frequencies with respect to said frequency in said segment.”
The Rafii reference describes using a threshold to quantize frequency energies, which are used as fingerprint features. Raffi at ¶ 69. Raffi does not describe any technique for selecting the threshold value. However, the Bauer references teaches and suggests quantizing fingerprint features with either a fixed threshold or a dynamic threshold that varies with the median of the currently measured features. Bauer at ¶ 48. This teaching would have reasonably suggested to one of ordinary skill in the art at the time of filing modifying Raffi’s system and method to quantize fingerprint features with a threshold that varies over time according to a moving average of current feature values. For the foregoing reasons, the combination of the Rafii and the Bauer references makes obvious all limitations of the claim.
Claim 6 depends on claim 5 and further requires the following:
“further comprising: classifying each of said frequencies in each of said segment to said binary value "1" corresponding to relevance of said frequency in said segment when energy of said frequency is above said first threshold value of said frequency, and
“classifying each of said frequencies in each of said segment to said binary value "0" corresponding to non-relevance of said frequency in said segment when energy of said frequency is below said first threshold value of said frequency.”
Rafii describes quantizing each frequency energy by comparing it to a threshold, such that only relevant frequencies are compared. Rafii at ¶¶ 46, 69, 70. The quantization converts each energy into a single bit value depending on whether the energy is above or below a threshold. Id. For the foregoing reasons, the combination of the Rafii and the Bauer references makes obvious all limitations of the claim.
Claim 8 depends on claim 7 and further requires the following:
“further comprising: synchronizing playback of the first audio file with a second audio file to play said second audio file from the first playback position of said first audio file and playing said second audio file from the first playback position of the first audio file.”
Rafii describes a system and method for identifying a song from a live version of the song by comparing fingerprints of reference audio and live audio. Raffi at Abs., ¶ 69. Rafii does not describe using the identification to synchronize playback of a song with a live version of the song. The Archambault reference describes a system and method for synchronizing the playback of audio content reproduced by two portable devices. Archambault at Abs., ¶¶ 3–6. Archambault teaches that two people may desire to play the same song at the same time. Id. To facilitate this function, Archambault teaches the use of audio fingerprinting in order to detect the playback position of a song reproduced by a first device. Id. at ¶ 31, FIG.4. Archambault further teaches using the detected position to shift the playback position of the song being reproduced by a second device to synchronize playback of the song by the first device and the second device. Id. Based on these teachings, the Rafii and Archambault references would have reasonably suggested to one of ordinary skill in the art at the time of filing that Rafii and Archambault are both drawn to the field of audio fingerprinting. Rafii describes one type of fingerprint—namely, a three-dimensional fingerprint—capable of identifying a song contained in live audio, including identifying the position of a song contained in the live audio. Archambault further suggests that fingerprinting, in general, is useful in synchronizing the playback of a song by two or more devices. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have used Rafii’s fingerprints to synchronize the playback of a song by two devices by comparing the fingerprints of a live recorded song to reference song fingerprints to identify the location of the live recorded song relative to the reference song. For the foregoing reasons, the combination of the Rafii and the Archambault references makes obvious all limitations of the claim.
Claim 11 depends on claim 7 and further requires the following:
“further comprising: determining, by said processing unit, said first threshold value for each of said frequencies in each of said segments based on at least one of preceding and succeeding frequencies with respect to said frequency in said segment; and
“classifying each of said frequencies in each of said segment to said binary value "1" corresponding to relevance of said frequency in said segment when energy of said frequency is above said first threshold value of said frequency, and classifying each of said frequencies in each of said segment to said binary value "0" corresponding to non-relevance of said frequency in said segment when energy of said frequency is below said first threshold value of said frequency.”
Rafii describes quantizing each frequency energy by comparing it to a threshold, such that only relevant frequencies are compared. Rafii at ¶¶ 46, 69, 70. The quantization converts each energy into a single bit value, which is used as a fingerprint feature, depending on whether the energy is above or below a threshold. Id. Raffi does not describe any technique for selecting the threshold value. However, the Bauer references teaches and suggests quantizing fingerprint features with either a fixed threshold or a dynamic threshold that varies with the median of the currently measured features. Bauer at ¶ 48. This teaching would have reasonably suggested to one of ordinary skill in the art at the time of filing modifying Raffi’s system and method to quantize fingerprint features with a threshold that varies over time according to a moving average of current feature values. For the foregoing reasons, the combination of the Rafii and the Bauer references makes obvious all limitations of the claim.
Claim 12 depends on claim 11 and further requires the following:
“further comprising: comparing each segment of said second classified frequency indexes file of said third audio file with a plurality of set of segments in said first classified frequency indexes file of said first audio file, and
“wherein number of segments in each set of said segments in said first classified frequency indexes file equals total number of segments in said second classified frequency indexes file.”
Similarly, in order to identify a song and playback location contained in live recorded audio, Rafii describes comparing a query, or live audio, fingerprint to a set of reference fingerprints at each possible starting position of the reference fingerprints. Rafii at ¶ 71. For the foregoing reasons, the combination of the Rafii and the Bauer references makes obvious all limitations of the claim.
Claim 13 depends on claim 12 and further requires the following:
“wherein a subsequent set of segments are formed in said first classified frequency indexes file by replacing said first segment of said set with said second segment of said set and adding the segment adjacent to the last segment of said set to equal total number of segments in said set with total number of segments in said second classified frequency indexes file.”
Raffi generates a query audio patch of size 96xM, where M represents the number of time slices in the patch. For example, M is 60 when the query audio is 6 seconds in length and each slice is 100 msec.
Rafii does not describe generating a new query fingerprint in the manner claimed. However, it would have been obvious to simply repeat Rafii’s process to generate a continuous string of query fingerprint patches, with each patch being shifted left by one slice interval (e.g., 100 msec). See Raffi at ¶¶ 69–71; Archambault II at ¶ 47. For the foregoing reasons, the combination of the Rafii, the Bauer and the Archambault II references makes obvious all limitations of the claim.
Claim 14 depends on claim 13 and further requires the following:
“further comprising: comparing each of said frequencies in each of said segments in said second classified frequency indexes file with the frequencies of each of said segments in said set of said first classified frequency indexes file, to classify each of said frequencies in each of said segments in the set of said first classified frequency indexes file to binary value "1" or "0" based on the binary value of the equivalent frequency in said segment of said second classified frequency indexes file.”
Similarly, Rafii compares a query fingerprint to a set of reference fingerprints by classifying each frequency as either a binary “1” or “0” (i.e., matched or unmatched) based on whether the frequencies in each fingerprint correspond. Rafii at ¶ 71. For the foregoing reasons, the combination of the Rafii and the Bauer references makes obvious all limitations of the claim.
Claim 15 depends on claim 14 and further requires the following:
“further comprising: determining a matchup index value of each set of said segments in said first classified frequency indexes file by determining total number of frequencies with binary value "1" in said set with respect to total number of frequencies in said set, and assigning said matchup index value to the first segment in said set of segments in said first classified frequency indexes file.”
Claim 16 depends on claim 15 and further requires the following:
“further comprising: determining the segment with highest said matchup index value in said first classified frequency indexes file and comparing highest said matchup index value with a second threshold value to identify said highest matchup index value is above said second threshold value.”
Rafii determines a matchup index value for each time interval based on the number of frequencies that match between a query fingerprint and a reference fingerprint. Rafii at ¶ 71. In particular, Rafii compares the number of matching frequencies to a threshold to identify the segments with the highest matches (i.e., those exceeding a 60% match threshold). Id. For the foregoing reasons, the combination of the Rafii and the Bauer references makes obvious all limitations of the claims.
Claim 17 depends on claim 16 and further requires the following:
“further comprising: comparing said matchup index value of the subsequent segments in said first classified frequency indexes file when the number of said segments in said first classified frequency indexes file with highest said matchup index value is greater than 1; and
“determining the highest matchup index value in said subsequent segments in said first classified frequency indexes file.”
Claim 18 depends on claim 17 and further requires the following:
“further comprising: determining a segment number of the said segment in said first classified frequency indexes file for said playback position in said first audio file by identifying the segment with highest said matchup index value greater than second threshold value and adding a first delay value equal to the total time taken in the method for determining the said playback position in said first audio file to the identified segment number.”
Rafii determines a score, or matchup index value, for a series of time slices offset by starting location to identify the highest score. Raffi at ¶ 71. And as explained in the obviousness rejection of claim 8, incorporated herein, the Archambault reference further suggests using the starting location to offset a song played by a second device to synchronize playback of the song between a first device and the second device. For the foregoing reasons, the combination of the Rafii and the Bauer references makes obvious all limitations of the claim.
Claim 19 depends on claim 8 and further requires the following:
“further comprising: adjusting playback rate of said second audio file based on the playback rate of said first audio file to keep said second audio file synchronized with said first audio file.”
The obviousness rejection of claim 8, incorporated herein, shows that the teachings of Bauer would have reasonably suggested applying Rafii’s fingerprints in an audio synchronization system and method. The Archambault reference further teaches synchronizing audio playback between two devices by adjusting the playback rate of audio. See Archambault at ¶ 31. For the foregoing reasons, the combination of the Rafii and the Archambault references makes obvious all limitations of the claim.
Claim 20 depends on claim 19 and further requires the following:
“further comprising: determining a plurality of first playback position in said first audio file;
“determining a plurality of second playback position in said second audio file;
“comparing plurality of said first playback positions of said first audio file with a plurality of said second playback positions of said second audio file; and
“determining a second delay value between said first playback positions of said first audio file and said second playback positions of said second audio file to synchronise said second audio file with respect to said first audio file.”
Similarly, the Rafii reference describes determining the location of query audio by comparing a plurality of play back positions from a query fingerprint and a set of reference fingerprints. Rafii at ¶ 71. For the foregoing reasons, the combination of the Rafii and the Archambault references makes obvious all limitations of the claim.
Claims 24–26 and 30–39 recite system versions of the methods presented in claims 5, 6, 8 and 11–20. The same findings and reasoning applied in rejecting claims 5, 6, 8 and 11–20 applies to claims 24–26 and 30–39.
Summary
Claims 1–39 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

8/13/2022